Title: To Thomas Jefferson from Joseph Carrington Cabell, 20 March 1826
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Bremo.
20 March. 1826.
I have got thus far on my way home & to the meeting of the Visitors, with the further view of returning afterwards on business to the lower country, & of coming up again with my family early in May. Events crouded so rapidly in the latter part of the session as to deprive me of the power of writing you an account of our proceedings on the subject of the College Bill. I will now give you a brief outline. As soon as I received your letter on the 16th Feb—declining to make the alterations & additions which I proposed in your bill but approving them in the main, and desiring me to prepare them, I set to work in the intervals of our sessions and by the 20th had the amended bill in readiness as I now enclose it to you. Wishing to keep out of view of the mass of the members the fact that a member of the Senate had been concerned in its preparation, I got the favor of Mr Brown the 2d Auditor to copy it throughout. It was shewn to Judges Coalter, Green, Brooke & my brother & approved. I intended to have shewn it also to Judge Carr, but a heavy rain fell & prevented my visit to him on the morning set apart for that purpose. Aware of the necessity of cooperation in a case abounding with such numerous conflicting Interests, I then proceeded to secure the support of the members whom I thought best calculated to aid me. Mr Taylor of Chesterfield had presented the original bill at the session of 1817. 18. and it appeared to me for that reason, as well as others, he ought to be selected on this occasion. We dined alone & spent three hours in conversation, when he pledged me his cordial & best support. We agreed on the expediency of having a conference of some principal friends, which was afterwards held at Mr Gordon’s room at the Eagle. The Bill was there read & approved. But the session was then so near its close that a portion of the persons present advised the holding up of the bill till another session, on the ground that no proposition whatsoever of a complete character would be considered, & that this bill being postponed would  hereafter lie under the disadvantage of a double rejection. It was agreed however by the majority to bring it forward. In one or two days after Mr Taylor told me that the bustle & confusion were so great in the house, & the leading friends on whom we relied so much inclined to think so late a movement injudicious that he would advise me upon the whole to wait till another session: still, however, if I wished he would move on. The Bill for establishing Academies in the Senatorial districts was still before the House and expected to be postponed as soon as it should be called up. I determined under these circumstances to withdraw this Bill, and hold it up for a future occasion. At one time I thought it important to get the Bill printed, so as to give the people time to consider. This idea, however, I declined on further consideration, because I am confident that the clergy & other enemies to the scheme, would employ the interval in exciting prejudices & picking holes. Thus was I most reluctantly compelled to leave the seat of Government without succeeding in any scheme for the benefit of Science at the last session. If I had not been called away by the death of my brother in law for nearly one half of the session I think it would have been otherwise. We must now look to the next session, when I hope to meet with better success. In the interval. I wish to avail myself of the better judgment of yourself & Mr Madison in perfecting the plan. Another attempt will be made to remove the College  of Wm & Mary to Richmond, leaving a part of the funds at Wmsburg. Possibly some compromise on this question might facilitate the success of the grand design. Hampden Sidney too wants a separate provision and her friends can see nothing but that little dot on the surface of the State. I am committed to no separate interest, and remember your advice “to make equality our polar star”. On further reflection I was induced to think that we would do well not to contend for the College of our district to be located in the vicinity of the University. The Jealousy of that Institution would probably make the attempt very unpopular, & the city of Richmond might be made an ally by exciting her to put in a claim. The latitude of discretion left to the Central Board would authorize a location in Richmond. I endeavored to persuade some of my Richmond friends to give up the game of Aut Caesar aut Nullus, & join in with us & contend for the College of our district. Some of them seemed to be satisfied to do so. The Surplus of the Lit: Fund would give one Salary to each of the Colleges by the next winter. The encreasing surplus would in no great length of time compleat the other—unless we should perchance chuse to anticipate it by dividing the funds of Wm & Mary. But one merit of the scheme is that it can execute itself without interfering with any of the old Colleges. I spoke with the Senators from the majority of the districts, and was assured by them that the lands & buildings would be given without difficulty. I think it important to retain the central board in the plan to guard agt the inordinate influence of local or personal interests in the local boards, and to justify the giving of a wide discretion so as to excite the hopes of all the counties, and to ensure a judicious location with reference to the whole as well as the parts. The local difficulties that surround the subject could never be vanquished in the Assembly. The same policy induced me on a former occasion to recommend the Board which met at Rockfish Gap. The appointment being by the Assembly, would recommend the measure to that body, and ensure public confidence. The central Board would be functus officio, as soon as the Colleges should be finished.I hope your health is restored & that the Act for your Lottery is about to be carried into successful operation.I remain Dr Sir, most truly yoursJoseph C. Cabell